 


109 HR 1049 IH: To amend the Internal Revenue Code of 1986 to exclude certain truck tractors from the Federal excise tax on heavy trucks and trailers sold at retail.
U.S. House of Representatives
2005-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1049 
IN THE HOUSE OF REPRESENTATIVES 
 
March 2, 2005 
Mr. English of Pennsylvania (for himself, Mr. Davis of Tennessee, Mr. Lewis of Kentucky, and Mr. Souder) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to exclude certain truck tractors from the Federal excise tax on heavy trucks and trailers sold at retail. 
 
 
1.Exclusion for tractors weighing 26,000 pounds or less from Federal excise tax on heavy trucks and trailers 
(a)In generalSubsection (a) of section 4051 of the Internal Revenue Code of 1986 (relating to imposition of tax) is amended by redesignating paragraph (4) as paragraph (5) and by inserting after paragraph (3) the following new paragraph: 
 
(4)Exclusion for tractors weighing 26,000 pounds or lessThe tax imposed by paragraph (1) shall not apply to tractors of the kind chiefly used for highway transportation in combination with a trailer or semitrailer if such tractor has a gross vehicle weight of 26,000 pounds or less (as determined under regulations prescribed by the Secretary).. 
(b)Effective dateThe amendment made by subsection (a) shall apply to sales after March 2, 2005.  
 
